                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Michael Rigsbee                                                  Docket No. 7:18-CR-134-lBO

                               Petition for Action on Supervised Release

COMES NOW Cierra M. Wallace, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Michael Rigsbee, who, upon an earlier plea of
guilty to two counts of Distribution of a Quantity of Heroin, in violation of21 U.S.C. §§ 841(a)(l) and
841 (b)(l)(C), was sentenced by the Honorable Terrence W. Boyle, United States District Judge, on July 24,
2019, to the custody of the Bureau of Prisons for a term of 21 months. It was further ordered that upon
release from impriso nment the defendant be placed on supervised release for a period of 36 months.

Rigsbee was released from the Bureau of Prison on July 2, 2020, directly to a state detainer with the Ohio
Department of Rehabilitation and Corrections.

Rigsbee was released from custody in Ohio on January 5, 2021 , at which time the term of supervised release
commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

After meeting with the defendant on January 13 , 2021 , and assessing his history of mental health and
substance abuse issues, it is recommended that the defendant participate in substance abuse and mental
health treatment.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that superv ised release be modified as follows:

    1. The defendant shall participate as directed in a program approved by the probation office for the
       treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
       urinalysis testing or other drug detection measures and may require residence or participation in a
       residential treatment facility.

   2. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.

Except as herein modified, the judgment shall remain in full fo rce and effect.




            Case 7:18-cr-00134-BO Document 38 Filed 01/21/21 Page 1 of 2
Michael Rigsbee
Docket No. 7:18-CR-134-lBO
Petition For Action
Page 2


Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


Isl David W. Leake                                 Isl Cierra M. Wallace
David W. Leake                                     Cierra M. Wallace
Supervising U.S. Probation Officer                 U.S. Probation Officer
                                                   414 Chestnut Street, Suite 102
                                                   Wilmington, NC 28401-4290
                                                   Phone: 910-679-2034
                                                   Executed On: January 19, 2021

                                           ORDER OF THE COURT

Considered and ordered this     pl./
a part of the records in the above case.
                                           day   o~T                  , 202 1, and ordered filed and made



Z£~'2"ve-
Un ited States District Judge




            Case 7:18-cr-00134-BO Document 38 Filed 01/21/21 Page 2 of 2
